Citation Nr: 0617427	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  99-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability manifested by bursitis, arthritis, tendonitis, and 
radiculopathy, also claimed as C-8 radiculopathy.

2.  Whether reduction of the veteran's disability 
compensation benefits due to incarceration was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of Department of Veterans 
Affairs (VA) Regional Offices (RO).  In a February 1998 
rating decision, the Los Angeles, California RO denied 
entitlement to service connection for bilateral shoulder 
disabilities.  The Oakland, California RO granted entitlement 
to a right shoulder disability in a July 2005 rating 
decision, but it continued a denial of a left shoulder 
disability.  In April 2002, the Oakland, California RO 
notified the veteran of a 50 percent reduction in 
compensation benefits due to the veteran's incarceration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left shoulder disability did not begin during or as a 
consequence of service.

3.  The veteran is incarcerated from September 2001 until 
December 2007 for conviction of a felony.

4.  The veteran has two service-connected disabilities with a 
total combined rating of 20 percent.

5.  The provisions of 21 U.S.C.A. § 862 are not applicable to 
the veteran's claim.




CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The reduction of the veteran's disability compensation 
due to incarceration for a felony conviction was proper.  21 
U.S.C.A. § 862; 38 U.S.C.A. §§ 1114, 5107, 5313 (West 2002); 
38 C.F.R. §§ 3.103, 3.665 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in November 2003, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to service connection for a bilateral shoulder 
disability, including what part of that evidence the veteran 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  The letter did 
not inform the veteran of the information and evidence needed 
to establish the degree of disability or the effective date 
of an award; however, the Board finds that the lack of notice 
is not prejudicial because service connection for a left 
shoulder disability is denied in this decision, and VA will 
not assign a rating or effective date for that condition.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision related 
to service connection for a bilateral shoulder disability was 
pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision.  Yet the RO 
provided notice in November 2003 and reconsidered the claim 
in June 2005.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.  In February 1999, the veteran 
requested a hearing related to his claim for a bilateral 
shoulder disability.  The RO scheduled an appropriate 
hearing, but the veteran suspended his request in September 
1999 and formally withdrew his request in October 2005.  
Similarly, in May 2002, the veteran requested a hearing in 
relation to the RO's decision to reduce compensation during 
his period of incarceration, but he withdrew that request in 
October 2005.  In September 2004, the RO made a formal 
finding of the unavailability of outpatient treatment reports 
from the VA medical center in San Francisco, California.  Yet 
those records were recovered in September 2004.  Thus, all 
known and available records relevant to the issue on appeal 
were obtained and are associated with the veteran's claims 
file, and the veteran does not contend otherwise.  

The VCAA requires VA to order a medical examination if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
otherwise indicates that the veteran has a disability or 
recurrent symptoms of a disability that may be associated 
with an in-service injury or disease.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  A March 2005 VA 
examination addressed the veteran's right shoulder 
disability, but did not provide evidence of the nature and 
severity of the veteran's left shoulder disability.  Because 
there is no evidence that an in-service injury resulted in 
the veteran's current left shoulder disability, the Board 
finds that further medical development is not necessary to 
decide the veteran's claim.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA.  

The VCAA is not applicable to cases in which the law, and not 
the factual evidence, is dispositive.  See Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002).  Therefore, the 
VCAA is not applicable to the veteran's claim for an 
increased rating during his period of incarceration because 
resolution of that claim involves a legal determination of 
eligibility for compensation.  Nevertheless, VA regulations 
require specific notice prior to a reduction of VA benefits.  
See 38 C.F.R. §§ 3.103, 3.105, 3.665.  In a letter dated in 
April 2002, the veteran was notified that his benefits were 
subject to reduction due to his incarceration.  See 38 C.F.R. 
§ 3.665(a).  The letter identified the veteran's appellate 
rights, including the right to representation, stated that 
the veteran had a right to a hearing in relation to the 
decision, and indicated that the veteran had 60 days to 
submit evidence showing that the adverse action should not be 
taken.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(h).  The letter 
additionally notified the veteran of the conditions under 
which payments could be resumed.  See 38 C.F.R. § 3.665(a).  
There is no evidence that the veteran has any dependents 
entitled to apportionment during his incarceration.  
Therefore, the Board finds that VA has met the notification 
requirements of 38 C.F.R. §§ 3.103, 3.105, and 3.665.

Service Connection

In January 1995, the veteran was treated for a back injury 
sustained when his bicycle was struck by an automobile.

In July 1996, the veteran complained of left arm pain, 
intermittent paresthesias radiating to his fourth and fifth 
fingers, and occasional left hand weakness during periods of 
aggravated pain.  An examination revealed limited motion of 
the cervical spine, decreased strength, and decreased 
sensation of the fourth and fifth fingers.  A physician and 
neurologist diagnosed C-8 radiculopathy.

In October 1997, the veteran described a ten-year history of 
bilateral shoulder tenderness and pain with movement.    

In April 1999, the veteran sought treatment for left shoulder 
pain residual from a fall.  A VA physician noted left 
shoulder tenderness, limited motion, and muscle spasm.  The 
veteran denied paresthesias, numbness, or motor dysfunction.  
Shoulder films revealed no acute injury, and the physician 
diagnosed probable post-traumatic tendonitis.  

The veteran complained of left shoulder pain after he was 
involved in an automobile accident in May 1999.  There was no 
evidence of an acute injury, and VA physicians diagnosed 
probable post-traumatic muscle strain or a cervical spine 
injury.  In October 1999, a VA physician noted that the 
veteran experienced chronic shoulder pain and fibromyalgia in 
the year prior to the examination secondary to a fall and 
motor vehicle accident.  

In a January 2000 statement, Kenneth H. Fye, M.D., noted that 
the veteran received regular treatment at a VA arthritis 
clinic for degenerative joint disease, degenerative 
spondylosis, and fibromyalgia.  Dr. Fye noted that x-rays and 
blood tests were unrevealing, so physicians generally 
diagnosed soft tissue pain related to physical stress.  
Treatment records indicate that physicians alternatively 
diagnosed soft tissue rheumatism, recurrent soft tissue pain, 
bursitis, tendonitis, and fibrositis.  

During a March 2005 VA examination, the veteran stated that 
left shoulder pain began after a May 1999 motor vehicle 
accident.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for a disability medically shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no medical evidence that the veteran sustained a 
left shoulder injury or complained of problems with his left 
shoulder during his period of service.  Additionally, no 
medical opinion attributes the veteran's current symptoms to 
in-service injuries or strain.  In fact, physicians and the 
veteran himself have attributed the veteran's left shoulder 
pain to injuries sustained subsequent to service.  
Furthermore, there is no evidence of continuity of left 
shoulder symptomatology subsequent to the veteran's 
discharge; the veteran did not seek treatment for left 
shoulder pain until 1996, more than ten years after his 
discharge from service.  In 1997, he described a history of 
bilateral shoulder pain beginning in 1987, or five years 
subsequent to his discharge.  The substantial gap precludes a 
finding that the veteran experienced continuous symptoms of a 
left shoulder disability sufficient to demonstrate a 
relationship to an in-service injury.  

The veteran alleges that he incurred a disability as a result 
of the rigorous physical requirements of active service, 
which he performed despite significant shoulder pain.  The 
veteran's representative argued that in-service shoulder 
strain made the veteran susceptible to future injuries, and 
he opined that a 1995 automobile accident merely accelerated 
the veteran's underlying shoulder condition.  The Board finds 
that the veteran and his representative lack the medical 
expertise necessary to attribute the veteran's symptoms to a 
particular etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  Notably, there is no medical 
evidence supporting a relationship between the veteran's 
current disability and any in-service strain.  

The veteran's representative also suggested that the 
veteran's right shoulder disability exacerbates left shoulder 
pain.  No medical opinion or medical evidence of record 
implies a causative relationship between the veteran's right 
and left shoulder disabilities.  Consequently, there is no 
evidence of a relationship between the veteran's current 
disability and his period of service, and service connection 
for a left shoulder disability must be denied.

Restriction of Compensation 

On September 28, 2001, the veteran was incarcerated until 
December 19, 2007.  In a letter dated in April 2002, the RO 
notified the veteran that VA would reduce his compensation by 
fifty percent effective November 28, 2001, the 61st day of 
his incarceration.  In a July 2005 rating decision, the RO 
granted entitlement to service connection for a chronic right 
shoulder condition, evaluated as 10 percent disabling, which 
increased the veteran's combined rating to 20 percent.  In 
July 2005, the RO notified the veteran of the increase and 
stated that, under 38 C.F.R. § 3.665, the rating would be 
reduced to 10 percent during the veteran's incarceration. 

38 C.F.R. § 3.665 controls the compensation of incarcerated 
beneficiaries of VA benefits.  It provides that any person 
incarcerated in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony will not 
receive compensation in excess of specified amounts.  See 38 
C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled 
or more, then the veteran will receive compensation payable 
under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 
percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the veteran 
is rated at less than 20 percent, then the veteran will 
receive one-half the rate of compensation payable under 38 
U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).

38 C.F.R. § 3.655 was amended during the pendency of this 
appeal.  See 68 Fed. Reg. 34,542 (June 10, 2003).  Those 
amendments concern the reduction of benefits for fugitive 
felons and therefore have no relevance in this case.  

The veteran argued that, because he assisted the government 
during the prosecution of his case, his benefits were 
preserved under 21 U.S.C.A. § 862.  That section provides 
that individuals convicted of any State or Federal offense 
consisting of the distribution or possession of a controlled 
substance may be ineligible for Federal benefits for certain 
designated periods.  See 21 U.S.C.A. § 862(a)(1)(A), 
(b)(1)(B).  The restriction is not applicable to any 
individual who cooperates or testifies with the Government in 
the prosecution of a Federal or State offense.  See 21 
U.S.C.A. § 862(e).  The statute expressly excludes veterans 
benefits from the definition of "Federal benefits" 
potentially withheld under the statute.  21 U.S.C.A. 
§ 62(d)(1)(B), (d)(2).

The veteran submitted evidence of his cooperation with a 
United States Attorney's Office in relation to his charge.  
He also submitted a portion of a letter from a United States 
probation officer, which referenced 21 U.S.C.A. § 862.  He 
argues that the reference to that provision guaranteed him 
retention of all Federal benefits in exchange for his 
cooperation.

In May 2004, the RO requested an opinion from VA Regional 
Counsel as to whether 21 U.S.C.A. § 862(e) applied to the 
veteran's claim.  Regional Counsel found that, because 
veterans benefits cannot be withheld under the statute, 21 
U.S.C.A. § 862(e) does not apply to protect veterans 
benefits.  In any case, Regional Counsel noted that the 
language of the statute did not expressly or impliedly limit 
or preclude reduction of veterans' benefits under other 
applicable laws, i.e. 38 C.F.R. § 3.665.  Consequently, 
Regional Counsel found that the U.S. Attorney's Office 
correspondence did not misrepresent benefits available to the 
veteran because 21 U.S.C.A. § 862 does not apply to VA 
compensation benefits and does not bar reduction of VA 
benefits under 38 U.S.C.A. § 3.665.  

The Board finds that the veteran's benefits are not protected 
under 21 U.S.C.A. § 862.  Because that provision does not 
allow for restriction of VA benefits, it does not apply to 
protect VA benefits.  Rather, VA regulations govern the 
restriction of compensation subsequent to a beneficiary's 
incarceration.  Even if the provisions of 21 U.S.C.A. § 862 
did apply in this case, the language of the statute does not 
bar VA from applying VA regulations to restrict compensation 
benefits.  Therefore, the Board finds that 38 C.F.R. § 3.665 
governs the veteran's receipt of benefits during his period 
of incarceration.  Under that provision, a reduction to a 10 
percent rating is warranted.  


ORDER

Service connection for a left shoulder disability is denied.

Reduction of the veteran's benefits due to his incarceration 
was proper.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


